       Case 1:20-cv-09788-VEC-KHP Document 60 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               6/17/2021
 EMERY MUKENDI WAFANA &
 ASSOCIATES, P.C.,                                                               ORDER
                                                                        20-CV-9788 (VEC) (KHP)
                                         Plaintiff,

                          -against-


  DANIEL MENGARA


                                         Defendant.


KATHARINE H. PARKER, United States Magistrate Judge.

       The Court is in receipt of a letter from defense counsel requesting clarification on his

right to interplead. By order (ECF No. 51.), dated June 11, 2021, and in accordance with the

Court’s directions from the case management conference held on May 26, 2021, the defendant

is not precluded from bringing a motion to interplead. Because Plaintiff indicated a desire to

amend the complaint at the last conference, the Court instructed the Plaintiff to file its

amended pleading, after which the Court would address interpleader.

       However, given the Defendant’s application at ECF 40, which the Court notes was not

properly filed as a motion, the Court will nonetheless treat that application as a motion.

Plaintiff is directed to file a response to ECF 40 by no later than July 2, 2021. Plaintiff also shall

address in his filing this Court’s jurisdiction over any other party Defendant claims has a stake in

the website at issue and whether such other party is a necessary party within the meaning of

F.R.C.P. 19 and whether such joinder would deprive the Court of subject matter jurisdiction.
     Case 1:20-cv-09788-VEC-KHP Document 60 Filed 06/17/21 Page 2 of 2




SO ORDERED.

Dated: New York, New York
       June 17, 2021

                                  ________________________________
                                  KATHARINE H. PARKER
                                  United States Magistrate Judge
